United States Court of Appeals
                     For the First Circuit
No. 04-1999

                      RICARDO GARZA-LÓPEZ,

                           Petitioner,

                               v.

                        ALBERTO GONZÁLES,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.




                          ERRATA SHEET


     The per curiam opinion of this Court issued on July 20, 2005,
is amended as follows:

     On page 2, line 17, change the year "2001" to "2003".